Case 1:20-cr-00015-JPJ-PMS Document 65 Filed 07/21/21 Page 1 of 2 Pageid#: 310


                                  IN THE UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF VIRGINIA
                                           ABINGDON DIVISION
                                CRIMINAL MINUTES – SENTENCING HEARING

Case No.: 1:20CR00015-001                                                                                   Date: 7/21/2021
 Defendant: Cole Carini / Custody                                Counsel: John T. Stanford, AFPD / Appointed



PRESENT:          JUDGE:                     James P. Jones, USDJ          TIME IN COURT: 10:36-12:25 (1 hr, 49 minutes)
                  Deputy Clerk:              Lottie Lunsford
                  Court Reporter:            Donna Prather, OCR
                  U. S. Attorney:            Whit Pierce, Zachary T. Lee
                  USPO:                      Sumer Taylor Sargent
                  Case Agent:                Micah Childers
                  Interpreter:               N/A

                                              LIST OF WITNESSES
GOVERNMENT:                                  DEFENDANT:
1. Micah Childers                            1.
2. Dr. Jason Barrow                          2.
3. Chad Potter                               3.

PROCEEDINGS:

No Objections to Presentence Report.
Government presents evidence.
Court accepts Plea Agreement.
Government seeks the statuary maximum sentence. Deft objects to a sentence above the guideline range.

Allocutions.

The Court imposes a sentence above the guideline range as stated.

SENTENCE IMPOSED AS FOLLOWS:
CBOP: Count 2 - Eighty-four (84) months
SR:   Three (3) years - comply w/Standard, Mandatory & Special Conditions.
               Mandatory drug testing suspended.
SA:   $100.00 due immediately.
FINE: Waived
REST: N/A

Court recommends as follows:
         That Defendant receive residential drug treatment and mental health treatment while imprisoned.
         That Defendant be designated to lowest security level facility for which he qualifies closest to his home in
         order to facilitate family visits.

SPECIAL CONDITIONS OF SUPERVISION:

Must pay any monetary penalty that is imposed by this judgment in the manner directed by the court;

Must reside in a residence free of firearms, ammunition, destructive devices, and dangerous weapons;

Must be prohibited from engaging in any occupation, business, or profession requiring the handling of
explosive materials
Case 1:20-cr-00015-JPJ-PMS Document 65 Filed 07/21/21 Page 2 of 2 Pageid#: 311

Must participate in a program of mental health treatment as approved by the probation officer, until such time as the
defendant has satisfied all requirements of the program; and

Must participate in a program of substance abuse testing and treatment as approved by the probation officer, until
such time as the defendant has satisfied all requirements of the program.

 Must submit his person, property, house, residence, vehicle, papers, [computers as defined in 18 U.S.C. Section
 1030(e)(1), other electronic communications or data storage devices or media], or office, to a search conducted by a
 United States probation officer. Failure to submit to a search may be grounds for revocation of release. The
defendant shall warn any other occupants that the premises may be subject to searches pursuant to this condition. An
officer may conduct a search pursuant to this condition only when reasonable suspicion exists that the defendant has
violated a condition of his supervision and that the areas to be searched contain evidence of this violation.

PAYMENT SCHEDULE:

A lump sum payment of $100.00 is due immediately,


ADDITIONAL RULINGS:
Count One (1) is dismissed pursuant to the plea agreement filed in this case.
Defendant advised of right to appeal.
Defendant remanded to custody.
